People v Newton (2017 NY Slip Op 02823)





People v Newton


2017 NY Slip Op 02823


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2014-04350
 (Ind. No. 544/13)

[*1]The People of the State of New York, respondent,
vAlbert Newton, appellant.


Lynn W. L. Fahey, New York, NY (Jenin Younes of counsel), for appellant, and appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Christine DiSalvo, and Jonathan K. Yi of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Modica, J.), rendered April 16, 2014, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was deprived of his right to counsel and his right to present a defense (see NY Const, art I, § 6) by the Supreme Court's denial of defense counsel's request for an adjournment prior to the defendant's testimony is unpreserved for appellate review. In any event, the decision of whether to grant a continuance is a matter that is committed to the trial court's sound discretion (see People v Foy, 32 NY2d 473, 476; People v Jackson, 41 AD3d 498, 498). However, where the protection of fundamental rights is involved, the court's discretion is "more narrowly construed" (People v Spears, 64 NY2d 698, 700; People v Jackson, 41 AD3d 498, 498).
Here, the Supreme Court providently exercised its discretion in denying defense counsel's request for an overnight adjournment. The defendant was provided with ample opportunity to confer with counsel during the subsequent lunch break and at other points before and during the course of the trial and was therefore not prejudiced by the court's denial of counsel's request (see People v Brown, 90 AD3d 545, 546; People v Jones, 299 AD2d 162, 163; People v Quinones, 248 AD2d 151, 152).
The defendant's remaining contention, raised in his pro se supplemental brief, is unpreserved for appellate review and, in any event, without merit.
LEVENTHAL, J.P., COHEN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court